Citation Nr: 0316035	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1942 to May 
1946, from April 1950 to April 1953, and from July 1958 to 
July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1999, a 
statement of the case was issued in June 1999, and a 
substantive appeal was received in June 1999.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in January 2002.  See 38 C.F.R. 
§ 20.704(e) (2002).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDING OF FACT

The veteran's hearing loss was first demonstrated many years 
after service and is not related to his active military 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
hearing loss.  The discussions in the rating decision, 
statement of the case, and February 2003 letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
February 2003 letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, private medical records, and a VA 
audiologic examination report.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The Board notes that it sent the veteran a letter in February 
2003 detailing the provisions of VCAA.  The veteran was not 
afforded sufficient time in which to respond.  However, such 
oversight is immaterial in this instance as the January 1999 
VA audiologic examination report and opinion unambiguously 
indicates a lack of nexus between service and current hearing 
loss and additional time in which to respond will not assist 
the veteran.  Because additional time will be of no use to 
the veteran, a remand for a corrected VCAA letter is not 
necessary.  See Id.  The Board observes, moreover, that the 
veteran has submitted no additional evidence as of this date. 



Factual Background 

On May 1946 discharge medical examination, hearing loss was 
not found.

On April 1950 enlistment medical examination, hearing loss 
was not found.  The veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  

On April 1953 separation medical examination, no hearing loss 
was found.  The veteran's PULHES profile amounted to a 
perfect score of all 1's.  See Id.

On July 1958 report of medical history completed for 
enlistment purposes, the veteran did not report any hearing 
loss.  On the corresponding enlistment medical examination 
report, the examiner noted no hearing loss.  The veteran's 
"PULHES" physical profile amounted to a "picket fence."  
See Id.  

On July 1964 discharge medical examination report, hearing 
loss was not noted, and the ears and eardrums were said to be 
normal.

In July 1998, the veteran filed a claim of service connection 
for hearing loss.  He stated that he served aboard destroyers 
in the South Pacific during "the thick of battle."

A September 1998 private audiologic medical examination 
report reflected findings of mild to profound sensorineural 
hearing loss bilaterally.  

In a September 1998 written statement, the veteran attributed 
his hearing loss to the "big guns" of World War II.

On January 1999 VA audiologic examination report, the 
examiner indicated a thorough review of the claims file to 
include records from the veteran's three periods of service.  
The veteran complained of difficulty hearing, particularly in 
group situations with multiple talkers.  He described noise 
exposure during service, as well as a 25-year career with the 
U.S. Marshals Service in which he used firearms.  The veteran 
reported that he used ear protection during that firearms use 
and denied recreational noise exposure.

Pure tone thresholds in decibels were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
40
40
55
75
53
Left
25
30
45
55
70
50

Speech recognition was 86 percent correct in the right ear 
and 84 percent correct in the left ear.  The examiner 
diagnosed mild to severe sensorineural hearing loss 
bilaterally and indicated that such hearing loss was 
sufficient to limit communicative ability especially in the 
presence of groups or with background noise.  The examiner 
opined, however, that in light of the fact that hearing loss 
was not found at any time during the veteran's periods of 
service, it would be "difficult to conclude" that the 
veteran's hearing loss was due to artillery exposure in 
service.  The fact that the veteran worked with firearms 
during a 25-year career as a marshal further reduced the 
probability that the veteran's present hearing loss was due 
to exposure to noise in service, according to the examiner.

By February 1999 rating decision, the RO denied service 
connection for hearing loss.

A March 1999 written statement of a private audiologist 
reflected, essentially, an opinion that the veteran's hearing 
loss was caused by noise exposure during World War II as ear 
protection was not provided at that time.  The audiologist 
further opined that the veteran's career with the U.S. 
Marshals Service did not cause or exacerbate hearing loss as 
ear protection was mandatory while using weapons.  

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

The veteran suffers from hearing loss.  In order for service 
connection to be granted, however, the evidence must indicate 
a nexus between his hearing loss and service.  38 C.F.R. 
§ 3.303.  The record does not reflect the presence of hearing 
loss during the veteran's periods of service; however, it is 
acknowledged that there are no specific audiometric findings 
to demonstrate the exact levels of hearing acuity.  However, 
on several tests during service and at the time of discharge 
from service, the veteran's hearing was described as normal.  
There are no postservice medical records suggesting hearing 
loss until over 30 years after the veteran's separation from 
service.  The January 1999 VA audiologic examination report 
reflects a lack of relationship between the veteran's current 
bilateral hearing loss and service.  As such, service 
connection for hearing loss must be denied.  Id.  

The Board acknowledges the alternative opinion of the private 
audiologist submitted by the veteran.  The Board, however, 
finds the VA opinion more probative.  The VA examiner 
reviewed the entire record, to include service medical 
records, before rendering an opinion.  The record does not 
reflect that the private audiologist did the same.  In the 
Board's view, the VA examiner's opinion is, therefore, more 
reliable.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional. 
LeShore v. Brown, 8 Vet.App. 406 (1995).  The audiologist's 
statement appears to be based on the veteran's recitation of 
the facts and, in fact, contains many similarities to the 
language the veteran used in his own earlier written 
statements.  Moreover, this recitation of the facts is not 
supported by the contemporaneously prepared evidence, which 
does not reflect complaint of or findings of hearing loss 
during the remainder of the veteran's service in the 1950's 
and 1960's subsequent to the veteran's service in the South 
Pacific during World War II.  The Board reminds the veteran 
that VA decision makers have discretion to accept or reject 
pieces of evidence, provided that sufficient reasons and 
bases are set forth explaining such actions.  Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 
Vet. App. 190, 192-193 (1992).

The Board observes that this is a case where the 
preponderance of the evidence weighs against the veteran's 
claim.  Pursuant to a comprehensive audiologic examination in 
January 1999, a VA examiner opined that the veteran's hearing 
loss was unrelated to service.  The medical opinion to the 
contrary is unpersuasive.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

